IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1187
                               Filed February 20, 2019


IN THE INTEREST OF K.G. and H.S.,
Minor Children,

S.B., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      William C. Glass, Keosauqua, for appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Mary Baird Krafka of Krafka Law Office, Ottumwa, guardian ad litem for

minor children.




      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                            2


BOWER, Judge.

       A mother appeals the juvenile court’s termination of her parental rights. She

claims the State failed to show the need for removal would no longer exist after six

months and failed to prove by clear and convincing evidence termination is in the

children’s best interests. We affirm the juvenile court’s order.

       I.     Background Facts & Proceedings

       S.B. is the mother of two children; K.G., whose natural father is G.J. and

legal parent is S.B.’s wife Ka.G., was born in 2012; and H.S., whose natural father

is T.S., was born in 2014.

       On August 23, 2016, the Iowa Department of Human Services (DHS) was

alerted the mother was using methamphetamine while caring for the children. The

mother and children were living with T.S. and his wife, who were also using

methamphetamine. The children were placed with a friend of the family under a

safety plan; K.G. moved to T.S.’s mother’s care in September.1 On October 4, the

court adjudicated the children in need of assistance (CINA) pursuant to Iowa Code

section 232.2(6)(c)(2) and (n) (2016). K.G. was placed with T.S.’s mother; H.S.

was placed with the family friend, then transferred to the paternal grandmother’s

care on November 9.

       In November, the mother entered a residential substance-abuse treatment

program, briefly leaving and returning after a conflict with staff, and ultimately

leaving the program voluntarily without completing her treatment. The mother


1
   At that time, K.G. was believed to be the natural child of T.S. Later paternity testing
identified G.J. as K.G.’s natural father instead. K.G. knows T.S. as father and T.S.’s
mother as grandmother. T.S.’s mother had been K.G.’s primary caretaker for much of the
child’s life.
                                          3


failed to appear at most court hearings and generally did not attend visitation with

the children. The mother provided no way for DHS to contact her and several

times her whereabouts were unknown. She did not participate in substance-abuse

or mental-health treatment or any other services offered. The mother attended

visitation with the children only a handful of times between August 2016 and April

2018 and did not call to talk to the children. The mother was arrested multiple

times and was in and out of jail between April 2017 and April 2018 for drug

possession, vehicle offenses, theft, and forgery. In May 2018, she entered a

substance-abuse residential treatment program, but voluntarily left before

completing treatment in early June. The mother had three visitations with the

children in May and June. The mother testified to being in an outpatient treatment

program at the time of trial and having prescriptions for depression and anxiety.

       The court held the termination hearing on June 26.          The court heard

testimony from the social worker, the family services provider, and the mother.

The mother testified she had been clean from illegal substances for over two

months at the time of the hearing. The same day, the court terminated the mother’s

rights pursuant to Iowa Code section 232.116(1)(e) and (f) (2018) as to K.G. and

section 232.116(e) and (h) as to H.S.2

       II.    Standard of Review

       Our review of termination-of-parental-rights cases is de novo. In re A.B.,

815 N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence


2
   Ka.G. consented to termination of her parental rights to K.G. pursuant to Iowa Code
section 232.116(1)(a). G.J.’s parental rights were terminated pursuant to section
232.116(1)(e) and (f); T.S.’s parental rights were terminated pursuant to section
232.116(1)(h). Neither father appeals.
                                         4

of the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Where there is clear and convincing evidence, there are “no serious

or substantial doubts as to the correctness or conclusions of law drawn from the

evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006). “We give weight to the juvenile court’s

factual findings, especially when considering the credibility of witnesses, but we

are not bound by them.” In re H.S., 805 N.W.2d 737, 745 (Iowa 2011).

       III.   Analysis

       The mother does not contest sufficient evidence supports the termination of

her parental rights under section 232.116(1)(e), (f), or (h). Rather, she claims the

court should have granted her an additional six months to achieve reunification

and termination is not in the children’s best interests. We agree with the district

court the State has provided clear and convincing evidence for termination of the

mother’s rights under section 232.116(1)(e), (f), and (h).

       Six-month extension. The legislature has determined the time frame for a

parent to show the ability to act as a parent—for children three years old and

younger, that time frame is six months, with twelve months available when the child

is four years old or more. See Iowa Code § 232.116(1)(f)(3), (h)(3). This time

frame was established to “balance the parent’s efforts and the child’s long-term

best interests.” D.W., 791 N.W.2d at 708.

       In order to grant a six-month extension, the court must be able to

“enumerate the specific factors, conditions, or expected behavioral changes”

providing a basis to determine the children will be able to return to the parent at
                                         5


the end of the additional six months. Iowa Code § 232.104(2)(b). The burden is

not on the State to prove an extension is not appropriate as the mother asserts.

Rather, the court needs evidence to support a finding the mother would be able to

care for the children within six months in order to grant an extension. “The judge

considering [a six-month extension] should however constantly bear in mind that,

if the plan fails, all extended time must be subtracted from an already shortened

life for the children in a better home.” In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct.

App. 2005) (citation omitted).

       Here, the court had previously granted a six-month extension based on the

father’s effort and positive steps toward reunification. The mother had twenty-two

months to take steps toward reunification and failed to make use of the services

offered. She walked out of a residential treatment program three weeks before the

hearing and did not provide any evidence of the outpatient substance-abuse

treatment program she testified to attending in June. She has not made an effort

to call the children or visit them on a regular basis. The mother’s resistance to

services offered, her last-minute efforts for treatment, her pending criminal

charges, and the lack of contact with the children all weigh against a finding

another six months would eliminate the need for the removal. See id. at 93. We

find a six-month extension is not warranted.

       Best interests of the children. “In considering whether to terminate, ‘the

court shall give primary consideration to the child’s safety, to the best placement

for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.’” In re P.L., 778 N.W.2d
33, 39 (Iowa 2010) (quoting Iowa Code § 232.116(2)). This consideration may
                                        6


also include “the ability of the parent to properly care for the child[ren] and the

presence of another family to provide the care.” D.W., 791 N.W.2d at 708. The

children deserve constant, responsible, and reliable parenting in a stable home.

A.B., 815 N.W.2d at 777. The grandmother was often the caretaker for the children

before their removal, and has provided a safe, stable home environment for them

since late 2016, and she has expressed a desire to adopt the children and make

the home permanent. The children have thrived in the grandmother’s care. The

children are closely bonded to the grandmother and we see no evidence of a close

bond between the mother and the children. We find termination is in the children’s

best interests.

       AFFIRMED.